 

 

10
11
12
13
14
15
16
17
18

19.

20
21
22
23
24
25
26
27
28

 

 

FILED

FEB 18 70

CLERK, U, ADIs
EASTE ISTRICT COURT
pa ICT OF CALIFORNIA
——

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, CASE NO. 1:17-CR-00205-DAD-BAM
Plaintiff,
ORDER DECLARING
Vv. BAIL FORFEITURE AND
ENTRY OF DEFAULT JUDGMENT
RAFAEL CARDENAS,
Defendant,
MANUEL OCHOA GUZMAN and MARIA
LUISA OCHOA GUZMAN,
Sureties.

 

 

In consideration of the government’s motion for declaration of forfeiture and entry of default
judgment in the above-captioned matter, the Court adopts and finds as true the facts set forth therein.

IT IS THEREFORE ORDERED that the $40,000.00 cash payment made by Surety MANUEL
OCHOA GUZMAN that was submitted in lieu of the posted property bond, and the $5,000.00 cash bond
made by Surety, MARIA LUISA OCHOA GUZMAN, are declared forfeited pursuant to Rule 46(f)(1)
of the Federal Rules of Criminal Procedure. |

IT IS FURTHER ORDERED that the clerk of the court enter a default judgment pursuant to
Rule 46(f)(3)(A) of the Federal Rules of Criminal Procedure.

DATED: brnany [8,26 20

 
 
   

SHEILA K. OBERTO
U.S. MAGISTRATE JUDGE

’ ORDER DECLARING REVOCATION AND
FORFEITURE OF BOND

 
